Clinton, J.
The defendant was charged under the provisions of section 28-401, R. R. S. 1943, with having killed John R. Wisotzkey while in the perpretation of a robbery. *766He was found guilty by a jury and punishment fixed at life imprisonment. The court imposed sentence in accordance with the verdict.
This is a companion case to State v. Montgomery, ante p. 470, 215 N. W. 2d 881; and State v. Dittrich, ante p. 475, 215 N. W. 2d 637.
The issue on this appeal is the sufficiency of the evidence to sustain the conviction in that it is claimed there is no evidence that the defendant had any intention to rob Wisotzkey. The evidence clearly supports a finding that the defendant aided and abetted the assault by the persons who committed the actual robbery. The issue raised on this appeal is essentially the same as the one disposed of in State v. Montgomery, supra, although raised in a slightly different context in that no attack is made upon instructions as such. This case is governed by our holding in State v. Montgomery, supra. Such difference as there is in the evidence in the two cases is not material on the point raised.
Affirmed.